I agree that, under C. S., sec. 6270, on an appeal from the Industrial Accident Board, the district court is limited to a review of questions of law and has no power to set aside the findings of the board when they are supported by substantial evidence.
What has been referred to by the Chief Justice, as the general rule, that injuries sustained by a workman, on his way to or from his place of work, on the premises of the employer, are generally deemed to have arisen out of and in the course of the employment, should not be held to apply where the accident occurs at a place far removed from the actual place of employment. (49 A.L.R., p. 443, annotation.) In this case, the premises of the employer were not confined to narrow limits but extended far from the place of employment. When claimant was injured, he had quit *Page 534 
work for the day and had left the mine; his services were over; he was not under the pay of the master; his time was his own and he could use it as he saw fit. The relation of master and servant was suspended for the time, and the workman was no more under the control of his employer than any other member of the public; he had left the vicinity of machinery, electric wires, railroad tracks and the other usual dangers incident to industry. He had exercised his choice of the walk, a road and several paths, and was under no more hazard than anyone else.
In order to give controlling importance to the matter of the time distribution card, Mr. Justice Givens concurred specially. I find myself unable to agree with him. The decisions he relies on, in my opinion, do not sustain his position.
The board found: "That during all of the times mentioned herein it was customary for workmen employed by Anaconda Copper Mining Company, including respondent herein, and it was a request on the part of the company, to make out a 'time distribution card' each day, said cards being furnished by the employer, in such a way as to show what kind or class of work each workman including respondent, had performed during the day; that as a convenient method of obtaining this information, both on behalf of the employer and the employees, the mining company caused said 'time distribution cards' to be placed in the bunkhouses, such being the places where the majority of its workmen congregated after work hours, and each employee, including respondent, made out such a card each day after work hours, or before returning to work the next morning, and deposited the same in boxes provided therefor in said bunkhouses; that respondent was not paid by the mining company after his day's work had been completed at the mine for the day at or near 5 o'clock P. M. and more especially was this true with reference to the 14th day of March, 1927, nor was he paid for his time consumed on said date or at any of the times herein mentioned, in traveling from the mine to the bunkhouse where he resided, after his *Page 535 
shift at the mine for the day had been completed, nor for time consumed in making out the 'time distribution card'; that the mining company did not specify any particular time at or during which respondent or any other workmen, should fill out said card for each day's work but left this matter entirely to the convenience of its employees, including respondent, to be attended to at any time before returning to work the next morning; that as a matter of custom and practice this requirement was attended to by respondent, as well as other workmen, at any time during the evening, either before or after he had eaten his supper or attended to other personal duties or business, or before he returned to work the following morning."
When he was injured the workman was not under the control of the employer nor was he engaged in any service incidental to his employment. The filling out and depositing of a time distribution card was merely incidental to his main purpose in going from the mine to where he lived, and was not the major factor with respect thereto. "When it is sought to prove that the service being rendered at the time of the injury was rendered in the course of the employment, by reason of the fact that the employee was performing a mission for the employer, the mission must be the major factor in the journey or movement, and not merely incidental thereto." (Eby v.Industrial Ace. Com., 75 Cal. App. 280, 242 P. 901, 902;London Guarantee etc. Co. v. Industrial Ace. Com., 190 Cal. 587,213 P. 977; Malott v. Healey, 2 Decisions Industrial Accident Commission (Cal.), 127; Greer v. IndustrialCommission, (Utah) 279 P. 900; Rawson's Case, 126 Me. 563,140 A. 365; DeVoe v. New York State Rys., 218 N.Y. 318,113 N.E. 256, L.R.A. 1917A, 250; Scanlon v. Herald Co., 201 A.D. 173,194 N. Y. Supp. 663.)
As said by the late Mr. Justice Taylor, in State v.Clearwater Timber Co., 47 Idaho 295, 274 P. 802, 805, "Our workmen's compensation act is not an insurance act." A careful study of this case has convinced me that the injury *Page 536 
did not arise out of and in the course of the employment and is, therefore, not compensable. Walker v. Hyde, 43 Idaho 625,253 P. 1104, supports me in this view.
Mr. Justice Varian concurs.